DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed 14 January 2021. As directed by the amendment claims 1, 3-5, 7, 9-11, 13 and 15-17 have been amended, and claims 2, 8 and 14 have been cancelled. Thus, claims 1, 3-7, 9-13 and 15-20 are presently pending in this application.

Allowable Subject Matter
Claims 1, 3-7, 9-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claims, utilizing personalized audio section to facilitate achieving a target stage by monitoring reactions of a plurality of people P (P1, P2, …, Pk) to audio selections A (A1, A2, …, Aj) to form a history of mappings; analyzing the history of mappings to form models M (M1, M2, …, Mn), each of the models predicating an impact of a particular audio piece on users belonging to a particular group, each of the models having been trained for a different category of users; and selecting a model Mi for particular user based on information about the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.